Exhibit 99.1 ThursdayApril 2, 2009 Contact: Ply Gem Industries Shawn K. Poe Vice President, Chief Financial Officer (919) 677-4019 Ply Gem Announces Plans to Improve Operating Efficiency by consolidating production across a number of its Manufacturing Facilities Cary, NC, April2, 2009–Ply Gem Industries, Inc. announced today thatit intends to consolidate production across several of its manufacturing facilities which will improve the Company’s overall operating efficiency and is expected to reduce annual operating expense by over $6.0 million when fully implemented. The Company’s plans include shifting the majority of the production from itsKearney, MOvinyl siding manufacturing facility to its other three vinyl siding manufacturing facilities. This production shift will impact approximately 140 associates at the Kearney, MO manufacturing facility. The Company plans to continue to operate the Kearney, MO facility on a limited basis until such time when the housing market returns to more normal levels. The Companyalso plans to close its Tupelo, MS window and door manufacturing facility, which employs approximately 23associates. In addition, the Company will consolidate all the production of its window lineals into its Rocky Mount, VA facility and realign production of its west coast window and door facilitiesat Sacramento, CAandAuburn, WAto better serve customers and improve overall operating efficiency. Gary E.
